Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 14, 2014

                                      No. 04-13-00547-CV

                      Rosemarie F. O'KEEFE and Thomas Revard Thiel,
                                       Appellants

                                                v.

                  Mary Martha Meek MCNELIS and Sean Brandon McNelis,
                                      Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-02904
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        On February 7, 2014, this court abated this appeal based on proof that appellant
Rosemarie F. O’Keefe had filed a voluntary petition in bankruptcy in the United States
Bankruptcy Court for the Western District of Texas, San Antonio Division, Case No. 13-53084-
RBK, styled In re Rosemarie F. O’Keefe. The appeal and all appellate time periods were
suspended from the date the bankruptcy petition was filed. TEX. R. APP. P. 8.2. The appeal was
closed for administrative purposes pending a request for reinstatement or severance. TEX. R.
APP. P. 8.3.

        Appellees recently filed a “Motion to Dismiss” requesting that we dismiss this appeal.
Appellees assert that the bankruptcy court entered an order on October 8, 2014 in their favor
denying appellant O’Keefe’s discharge in bankruptcy and declaring her debts to appellees non-
dischargeable, thereby rendering this appeal moot. We construe appellees’ Motion to Dismiss
as, in part, a motion to reinstate the appeal pursuant to Rule 8.3(a) of the Texas Rules of
Appellate Procedure. TEX. R. APP. P. 8.3(a). Although appellees attached a copy of a “Judgment
Denying Debtor’s Discharge and Declaring Debts NonDischargeable” signed by the bankruptcy
court on October 8, 2014 in the related Adversary Proceeding No. 14-05007, they did not attach
a certified copy of an order lifting or terminating the bankruptcy court’s automatic stay as
required by Rule 8.3(a) for reinstatement of this appeal and any further actions by this court,
including dismissal of the appeal. TEX. R. APP. P. 8.3(a). Further, appellant O’Keefe responded
to appellees’ motion to dismiss by filing a copy of the notice of appeal she filed in the
bankruptcy court on October 22, 2014, appealing the October 8, 2014 order or judgment.
Because appellees have failed to provide proof that the bankruptcy court has “lifted or terminated
the stay” as required by Rule 8.3(a), we DENY appellees’ request to reinstate and dismiss the
appeal at this time. See id. The appeal remains suspended under Rule 8.2. TEX. R. APP. P. 8.2.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court